Title: From George Washington to Charles Thomson, 5 March 1794
From: Washington, George
To: Thomson, Charles


          
            Dear Sir
            Philadelphia 5th March 1794
          
          Weeks have passed since I finished reading the first part of your translation of the
              Septuagent; but having neglected (when I had the pleasure to
            see you last) to ascertain the medium through which I was to return it, and being
            unwilling to hazard the production to an uncertain conveyance, I give this letter to the
            Post Office in hopes of its reaching you, & of my receiving the information
              above. ’Tis unnecessary to add that with much truth I am—Dear
            Sir Your Obedt Hble Servt
          
            Go: Washington
          
         